Exhibit 10.1

 

EXECUTION

 

 

THIRD AMENDMENT AGREEMENT

 

 dated

 22 December

, 2015 

 



between

 

(1)          GULFMARK AMERICAS, INC.

 as Original Borrower

 

 

(2)            GULFMARK OFFSHORE, INC.

as Parent and Original Guarantor

 

 

(3)         GULFMARK MANAGEMENT, INC.

 

 

(4) THE ROYAL BANK OF SCOTLAND PLC
as Agent

 

 

 

 

_________________________________________________________________________________

 

Relating to a US$200,000,000 Multicurrency Facility Agreement

originally dated 26 September 2014 (as amended on each of 13 February 2015 and 2
July 2015)

_________________________________________________________________________________

 

 

 [logo.jpg]

 

Pinsent Masons LLP

13 Queen's Road

Aberdeen

AB15 4YL

Tel: +44 (0)1224 377900

Fax: +44 (0)1224 377901

Web Site: http://www.pinsentmasons.com

67306715

 



 
 

--------------------------------------------------------------------------------

 

 THIS THIRD AMENDMENT AGREEMENT is made on

22 December

 2015 (the "Agreement") between:

 



(1)

GULFMARK AMERICAS, INC., a company incorporated in Delaware with charter number
4071108 (the " Original Borrower");



 



(2)

GULFMARK OFFSHORE, INC., a company incorporated in Delaware with charter number
2689611 (the "Parent" and "Original Guarantor");



 



(3)

GULFMARK MANAGEMENT, INC., a company incorporated in Delaware with charter
number 4386616 ("GMI"); and



 



(4)

THE ROYAL BANK OF SCOTLAND PLC as agent of the other Finance Parties (the
"Agent".



 

IT IS AGREED AS FOLLOWS:-

 



1

INTERPRETATION



 



 

1.1

Definitions



 

Unless otherwise defined in this Agreement or the context otherwise requires,
terms defined in the Facility Agreement (as defined below) (whether expressly or
by incorporation) shall have the same meaning when used in this Agreement.
References to “Schedules” of this Agreement shall refer to the schedules
attached hereto and not to the “Schedules” attached to the Facility Agreement.
In addition:

 

"Effective Date" has the meaning given in clause 3 below; and

 

"Facility Agreement" means the $200,000,000 Multicurrency Facility Agreement
entered into between, inter alia, the Original Borrower and the Agent originally
dated 26 September 2014, as the same has been amended on each of the First
Amendment Date and the Second Amendment Date and otherwise prior to the date
hereof.

 



 

1.2

Incorporation



 

The provisions of clauses 1.2 (Construction), 1.3 (Third Party Rights), 1.4
(Accounting Terms; GAAP), 41 (Notices), 43 (Partial Invalidity), 44 (Remedies
and waivers), 45 (Amendments and Waivers) and 49 (Enforcement) of the Facility
Agreement shall be incorporated into, and apply to, this Agreement, mutatis
mutandis, as if the same had been set out in full herein. Except as otherwise
expressly set forth herein, the Facility Agreement shall continue in full force
and effect without amendment or modification thereto.

 



2

AMENDMENTS



 

From the Effective Date, the Facility Agreement shall be amended as follows:-

 



 

2.1

In clause 1.1 of the Facility Agreement, the definition of "Second Amendment
Date" shall be amended by deleting the current definition in its entirety and
replacing it with the following:-



 

"Second Amendment Date" means 2 July 2015”;

 



 

2.2

In clause 1.1 of the Facility Agreement, the definition of "Margin" shall be
amended by deleting the current definition in its entirety and replacing it with
the definition set out in Schedule 2 of this Agreement;



  

 
 

--------------------------------------------------------------------------------

 

 



 

2.3

In clause 1.1 of the Facility Agreement, the definition of "Appraisal Date"
shall be amended by deleting the current definition in its entirety and
replacing it with the following:-



 

"Appraisal Date" means each Quarter Date and the date of any proposed
substitution or addition under Clause 31 (Collateral Vessel Sale, Substitution
and Addition);

 



 

2.4

In clause 1.1 of the Facility Agreement, the definition of "Relevant Period"
shall be amended by deleting the current definition in its entirety and
replacing it with the following:-



 

"Relevant Period" means, subject to clause 28.1.6(b), each period of twelve
months ending on or about the last day of each Financial Quarter;

 



 

2.5

In clause 1.1 of the Facility Agreement, the following new definition shall be
inserted:-



 

""Third Amendment Agreement" means the amendment agreement relative to this
Agreement made between the Parent, the Original Borrower, GulfMark Management,
Inc, and the Agent and dated on or around December 22, 2015”;

 



 

2.6

In clause 1.1 of the Facility Agreement, the following new definition shall be
inserted:-



 

""Third Amendment Date" means the Effective Date under and as defined in the
Third Amendment Agreement”;

 



 

2.7

In clause 1.1 of the Facility Agreement, the definition of "Total Revolving
Facility Commitments" shall be amended by deleting the current definition in its
entirety and replacing it with the following:-



 

""Total Revolving Facility Commitments" means the aggregate of the Revolving
Commitments, being $100,000,000 as of the Third Amendment Date";

 



 

2.8

Clause 5 (Utilisation – Revolving Facility Loan) shall be amended by including
the adding the following new clause 5.7:



 

5.7     Clean Down

 





 

5.7.1

The Parent shall ensure that, on each Quarter Date during the Restricted Period,
the aggregate of all Cash held by members of the Group shall not exceed
$35,000,000 (or its currency equivalent) PROVIDED THAT (i) this condition shall
only apply to the extent that there are Loans outstanding as at such Quarter
Date (each a "Relevant Quarter Date"), (ii) this condition shall not apply to
restrict or limit the amount of Cash held by members of the Group on any day
that is not a Relevant Quarter Date and (iii) there will be no Default on the
Relevant Quarter Date if the aggregate of all Cash held by members of the Group
is in excess of $35,000,000 so long as the Parent complies with the provisions
of Clause 5.7.2 below.

      5.7.2    If the aggregate of all Cash held by members of the Group exceeds
$35,000,000 (or its currency equivalent) on any Relevant Quarter Date:



 





 

(a)

the Parent shall pay any amount in excess of $35,000,000 (or its currency
equivalent) in prepayment of outstanding Revolving Facility Loans on the Iast
day of the then current Interest Period (and therefore no breakage costs would
be required on account of such prepayment); and



 



 

(b)

there shall be no further Utilisations (other than Rollover Loans) until such
prepayment has been effected.



  

 
2

--------------------------------------------------------------------------------

 

 



 

2.9

Clause 19.1 (Commitment fee) of the Facility Agreement shall be amended by
deleting clause 19.1.1 thereof in its entirety and replacing it with the
following clause 19.1.1:-



 

"The Original Borrower shall pay to the Agent (for the account of each Lender) a
commitment fee in the Base Currency computed at the rate of one point two five
(1.25) per cent per annum (the “commitment fee rate”) on that Lender's Available
Revolving Commitment under the Revolving Facility for the Availability Period
applicable to the Revolving Facility";

 



 

2.10

A new Clause 27.13 shall be inserted into the Facility Agreement as follows:-



 



 

"27.13

Monthly Information Packet



 



 

27.13.1

No later than 30 days after the end of each calendar month, the Parent shall
deliver to the Agent an information packet which shall include:



 



 

(a)

the "vessel stoplight report" customarily prepared by the Parent;



 



 

(b)

a profit and loss account for the immediately preceding calendar month
consolidated and broken down by region and which shall include key performance
indicator metrics;



 



 

(c)

a rolling three month cashflow forecast (to include detail of expected drawn
balances under both (i) the Revolving Facility and (ii) the existing NOK600m
bilateral facility between DNB Bank ASA and GulfMark Rederi AS (the "Monthly
Forecast");



 



 

(d)

a commentary from the chief executive officer, chief financial officer or chief
accounting officer of the Parent on the items listed at paragraphs (a) to (c)
above together with commentary on any cost-cutting initiatives; and



 



 

(e)

confirmation as to the current balance drawn under the existing NOK600m
bilateral facility between DNB Bank ASA and GulfMark Rederi AS.



 



 

27.13.2

The Parent shall ensure that each Monthly Forecast delivered to the Agent
hereunder is prepared in good faith, on the basis of assumptions believed by the
Parent to be reasonable at the time such Monthly Forecast was prepared, it being
understood that the Monthly Forecast by its nature is uncertain, monthly
financial information is subject to adjustment for unfinished items including
tax, asset impairment reviews and other pending items, and no assurance is given
that the Monthly Forecast will be achieved.     



 



 

2.11

Clause 28.1 (Financial covenants) of the Facility Agreement shall be amended by
deleting clause 28.1.1 thereof in its entirety and replacing it with the
following clause 28.1.1:-



 

"Capitalisation Ratio: The Capitalisation Ratio shall be tested at the end of
each Financial Quarter and shall not exceed 60% (sixty per cent).

  

 
3

--------------------------------------------------------------------------------

 

 



 

2.12

Clause 28.1 (Financial covenants) of the Facility Agreement shall be amended by
deleting clause 28.1.2 thereof in its entirety and replacing it with the
following clause 28.1.2:-



 

"Consolidated Interest Coverage Ratio: The Parent shall not permit the
Consolidated Interest Coverage Ratio, for any period of four consecutive
Financial Quarters of the Parent ending on a Quarter Date specified below, to be
less than the ratio set forth below opposite such Quarter Date:

 



Quarter Date

Consolidated Interest Coverage Ratio

Occurring on or after September 30, 2014 and on or prior to December 31, 2014

4.0 to 1.0

Occurring on March 31, 2015

3.5 to 1.0

Occurring on June 30, 2015

3.0 to 1.0

Occurring on September 30, 2015

1.75 to 1.0

Occurring December 31, 2015

No test

Occurring on or after March 31, 2016 and on or prior to December 31, 2016

No test

Occurring on March 31, 2017 and June 30, 2017

No test

Occurring on September 30, 2017

1.5 to 1.0

Occurring on December 31, 2017

1.5 to 1.0

Occurring on March 31, 2018

2.0 to 1.0

Occurring on June 30, 2018

2.0 to 1.0

Occurring on September 30, 2018 and on or prior to the Termination Date

3.0 to 1.0



 

 

For the avoidance of doubt, the Consolidated Interest Cover Ratio shall be
suspended without force or effect for, and shall not be tested on or apply to
the Quarter Dates ending on December 31, 2015, March 31, 2016, June 30, 2016,
September 30, 2016, December 31, 2016, March 31, 2017 and June 30, 2017.

 



 

2.13

Clause 28.1 (Financial covenants) of the Facility Agreement shall be amended by
deleting clause 28.1.3 thereof in its entirety and replacing it with the
following clause 28.1.3:-



 

Collateral to Debt Ratio: The Collateral to Debt Ratio shall be tested at the
end of each Financial Quarter and shall be at least:

 



 

(a)

1.75 to 1.0. on each Quarter Date occurring on or prior to September 30, 2015;
and



 



 

(b)

3.0 to 1.0 on each Quarter Date occurring on or after December 31, 2015 and on
or prior to the Termination Date.



 



 

2.14

Clause 28.1 (Financial covenants) of the Facility Agreement shall be amended by
deleting clause 28.1.4 thereof in its entirety and replacing it with the
following clause 28.1.4:



 

Collateral to Commitments Ratio: The Collateral to Commitments Ratio shall be
tested as at each Quarter Date from and including June 30, 2015 and shall be at
least:-

 



 

(a)

1.15 to 1.0 for the Quarter Date occurring on June 30, 2015;



 

 
4

--------------------------------------------------------------------------------

 



 

(b)

1.50 to 1.0 for the Quarter Date occurring on September 30, 2015; and



 



 

(c)

2.0 to 1.0 for each Quarter Date occurring on, or after, December 31, 2015 and
on or prior to the Termination Date.



 



 

2.15

Clause 28.1 (Financial covenants) of the Facility Agreement shall be amended by
deleting clause 28.1.5 in its entirety and replacing it with the following
clause 28.1.5:-



 



 

  "Minimum Liquidity: Liquidity shall be tested at the end of each Financial
Quarter and shall not be less than:

 

 

(a)

$50,000,000 (or its equivalent in other currencies, which shall be calculated
using the Agent's Spot Rate of Exchange) in the period from the Second Amendment
Date to the Quarter Date occurring on September 30, 2015; and

 



 

(b)

$35,000,000 (or its equivalent in other currencies, which shall be calculated
using the Agent's Spot Rate of Exchange) on December 31, 2015 and each Quarter
Date thereafter."



 



 

2.16

Clause 28.1 (Financial covenants) of the Facility Agreement shall be amended by
adding the following new Clause 28.1.6:-



 

  (a)       "Consolidated Adjusted EBITDA: The Parent shall ensure that
Consolidated Adjusted EBITDA for each Relevant Period ending on a Quarter Date
listed in the table below shall be at least equal to the Consolidated Adjusted
EBITDA opposite such Quarter Date:

 



Quarter Date

Consolidated Adjusted EBITDA

December 31, 2015

$5,000,000

March 31, 2016

$10,000,000

June 30, 2016

$15,000,000

September 30, 2016

$20,000,000

December 31, 2016

$20,000,000

March 31, 2017

$20,000,000

June 30, 2017

$20,000,000



 

(b)       For the purpose of testing Consolidated Adjusted EBITDA for each of
the Relevant Periods ending on a Quarter Date which is less than 12 months after
the Third Amendment Date, Consolidated Adjusted EBITDA shall be calculated by
reference to Consolidated Adjusted EBITDA as disclosed in the financial
statements and/or Compliance Certificates for each Financial Quarter(s)
occurring from September 30, 2015 to the relevant Quarter Date.

 

 
5 

--------------------------------------------------------------------------------

 

 





 

2.17

Clause 28.5 (Financial covenant definitions) shall be amended by deleting the
definition of "Consolidated Adjusted EBITDA" in its entirety and replacing it
with the following definition of "Consolidated Adjusted EBITDA":-



 

 

"Consolidated Adjusted EBITDA" means, for any period, the Consolidated Net
Income for such period, without duplication:-

 

 

(a)

plus consolidated provision for tax expenses;

 



 

(b)

plus consolidated depreciation and amortization;



 



 

(c)

plus consolidated interest expense;



 



 

(d)

plus impairment charges to the extent included in the income statement
(including with respect to fixed assets or goodwill or other intangibles);



 



 

(e)

plus any non-cash compensation charge arising from any grant of stock, stock
options or other equity-based awards, to the extent included in the income
statement and separately stated in the statement of cash flows as a reconciling
item from net income to cash flows from operations;



 



 

(f)

less consolidated interest income;



 



 

(g)

plus (less) the non-cash portion of losses (gains) on disposals, to the extent
included in the income statement if separately stated in the operating and
investing sections of the statement of cash flows as a net reduction or increase
in cash flow;



 



 

(h)

plus or minus non cash income or losses in relation to hedging activities;



 



 

(i)

plus (i) costs (including customs, export or other governmental charges or fees)
of or arising from redeploying a vessel to another region in connection with
discontinued operations, and (ii) any severance costs (including housing costs,
transportation expenses, and other personnel related termination expenses) and
unusual or non-recurring items arising in connection with discontinued
operations or the termination of employment; and



 



 

(j)

plus costs associated with exiting regions that the Parent has publicly
announced from time to time that it will exit.



 

For the purposes of calculating Consolidated Adjusted EBITDA for any period of
four consecutive fiscal quarters (each, a "Reference Period"), (i) if at any
time during such Reference Period (and after the Agreement Date) the Parent or
any of its Subsidiaries shall have made any Material Disposition (as defined
below), the Consolidated Adjusted EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated Adjusted EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
Adjusted EBITDA (if negative) attributable thereto for such Reference Period and
(ii) if during such Reference Period (and after the Agreement Date) the Parent
or any of its Subsidiaries shall have made a Material Acquisition, Consolidated
Adjusted EBITDA for such Reference Period shall be calculated after giving pro
forma effect thereto to adjustments that (A) are permitted or required by
Regulation S-X as promulgated under the Securities Act of 1933, as amended, (B)
have been certified by the chief financial officer of the Parent and provided
the Agent is satisfied that such adjustments have been prepared in good faith
and are based upon reasonable assumptions, which assumptions have been detailed
in writing by the Parent or (C) are otherwise acceptable to the Agent (acting
reasonably) as if such Material Acquisition occurred on the first day of such
Reference Period. As used in this definition, "Material Acquisition" means any
acquisition of property or series of related acquisitions of property that (x)
constitutes assets comprising all or substantially all of the productive assets
or an operating unit of a business or constitutes all or substantially all of
the common stock of a Person and (y) involves the payment of consideration by
the Parent or any of its Subsidiaries in excess of $20,000,000.00; and "Material
Disposition" means any disposition of property or series of related dispositions
of property that (x) constitutes assets comprising all or substantially all of
the productive assets or an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (y) yields gross proceeds
to the Parent or any of its Subsidiaries in excess of $20,000,000.00.

 

 
6

--------------------------------------------------------------------------------

 

 



 

2.18

Clause 29.10 of the Facility Agreement shall be amended by deleting the clause
in its entirety and replacing it with the following new Clause 29.10:



 

"29.10         Preservation of assets

 



 

29.10.1

Each Obligor shall maintain in accordance with good industry practices all of
its assets necessary in the conduct of its business.

        29.10.2 Neither Clause 29.10.1, nor any other provision hereof, nor any
provision in any Finance Document to the contrary shall prevent or prohibit an
Obligor from, or constitute a Default or an Event of Default solely as a result
of, stacking or laying up a Collateral Vessel provided that such Collateral
Vessel is stacked or laid up and thereafter maintained, in accordance with good
industry practice."



 



 

2.19

Clause 29.22 of the Facility Agreement shall be amended by deleting clause 29.22
in its entirety and replacing it with the following new clause 29.22:-



 

29.22            Valuations

 



 

29.22.1

The Borrower will deliver to the Agent an Appraised Value for each of the
Collateral Vessels:



 



 

(a)

(i) in each Financial Quarter, to be delivered not later than the date on which
the Compliance Certificate is due to be delivered under Clause 27.2 (Provision
and contents of Compliance Certificate) and (ii) within 60 days after a written
request by the Agent (but not more than once between each Quarter Date) where
the Agent reasonably believes a Default has occurred (which shall be at the
expense of the Borrower); and



 



 

(b)

on such other occasions as the Agent may reasonably request (which shall be at
the expense of the Lenders).



 

29.22.2   If the Borrower delivers to the Agent, in satisfaction of a condition
precedent in accordance with the Third Amendment Agreement, an Appraised Value
for each Collateral Vessel dated as of a date no earlier than November 15, 2015,
the obligation to deliver such Appraised Value on the Appraisal Date as of
December 31, 2015 shall be deemed satisfied.

 

29.22.3   The Borrower shall ensure that each Appraised Value shall contain:

 



 

(a)

confirmation as to which Collateral Vessels are stacked or laid up and which are
operational together with confirmation from the Approved Broker that the
Appraised Value has been calculated on such basis; and



 



 

(b)

a detailed commentary on the offshore supply vessel market from the relevant
Approved Broker.



 

29.22.4  The Borrower shall use commercially reasonable efforts (including,
without limitation, approaching further Approved Brokers to provide an Appraised
Value if necessary) to ensure that each Approved Broker addresses each Appraised
Value as follows:

 

"This report is for The Royal Bank of Scotland plc in its capacity as Agent for
the Finance Parties and Security Agent for the Secured Parties under and as
defined in the facility agreement originally dated September 26, 2014 (as
amended from time to time) and made between, amongst others, The Royal Bank of
Scotland plc and GulfMark Americas, Inc.

 

 
7

--------------------------------------------------------------------------------

 

 



 

2.20

Clause 29.27 of the Facility Agreement shall be amended by deleting the clause
in its entirety and replacing it as follows:-



 



29.27

Limitations on Certain Activities During the Restricted Period



 

“During the Restricted Period, the aggregate amount of cash and Cash Equivalent
Investments:-

 

(a) paid as consideration for (i) Capital Expenditures other than Permitted
Capital Expenditures, (ii) Acquisitions and (iii) Equity Interests in Joint
Ventures and

 

(b) transferred to Joint Ventures

 

shall not exceed $5,000,000 (or its currency equivalent) in any calendar year
absent the prior written consent of the Agent (acting on the instructions of the
Majority Lenders).”

 



 

2.21

Clause 29.12 (Negative Pledge) of the Facility Agreement shall be amended so
that the final paragraph of that Clause shall be deleted in its entirety and
replaced with the following new paragraph:



 

Provided that notwithstanding the foregoing, (i) no Lien or other security over
the Collateral Vessels shall be created or allowed to subsist other than
Permitted Vessel Security; (ii) no consensual Liens shall be created or
permitted to exist on Equity Interests that constitute Transaction Security
other than pursuant to clause (a) or (b) above; and (iii) no Lien or other
security shall be granted by any member of the Group in relation to the Existing
Bond Debt except as expressly permitted under or required by the terms of the
Existing Bond Debt.

 



 

2.22

Clause 29.15(a)(i)(A) of the Facility Agreement shall be amended by deleting
that clause in its entirety and replacing it with the following new clause
29.15(a)(i)(A):



 

(A)     an aggregate principal amount of $100,000,000;

 



 

2.23

Clause 29 of the Facility Agreement shall be amended by adding a new clause
29.30 as follows:



 

29.30     DNB Facility

 

The Parent shall ensure that the existing NOK600m bilateral facility between DNB
Bank ASA and GulfMark Rederi AS (or any credit facility which replaces it) shall
be drawn, if funds are required, to fund payments (whether one or more) of the
Norwegian Arctic class vessel due to be delivered by Simek to Gulfmark Rederi
AS. The Parent shall not draw under this Facility to fund such payments.

 



 

2.24

The provisions of Clause 31.1 of the Facility Agreement in effect during the
Restricted Period shall be amended so that paragraph (f) of Clause 31.1 shall be
deleted in its entirety and replaced with the following new paragraph (f):



 



 

(f)

immediately following such disposal, the ratio of the aggregate Appraised Value
of the Collateral Vessels to Total Revolving Facility Commitments would be at
least 2.0:1; and



 



 

2.25

The current Part 2 of Schedule 1 of the Facility Agreement shall be deleted and
replaced with the text set out in Schedule 3 of this Agreement.



 



 

2.26

The current Schedule 11 of the Facility Agreement shall be deleted and replaced
with the text set out in Schedule 4 of this Agreement.



 

 
8

--------------------------------------------------------------------------------

 

 



 

2.27

The current definition of Permitted Capital Expenditures shall be deleted and
replaced with the following definition: "Permitted Capital Expenditures" means
capital expenditures made by the Parent or its consolidated Subsidiaries after
January 1, 2015 to the extent set forth in Schedule 16 of the Facility
Agreement."



 



 

2.28

The text set out in Schedule 5 of this Agreement shall take effect as Schedule
16 of the Facility Agreement.



 



3

EFFECTIVE DATE



 

Clause 2 of this Agreement shall take effect on the date upon which the Agent
gives written confirmation to the Parent that the Agent has received (or has
waived its requirement to receive) all of the documents and other evidence
listed in Schedule 1 of this Agreement in each case in form and substance
satisfactory to the Agent (the “Effective Date”).

 



4

LONGSTOP



 



 

4.1

If the Effective Date has not occurred by 5pm, London time, on December 27,
2015, then this Agreement shall automatically terminate.



 



 

4.2

The Agent shall promptly notify the Parent and the Lenders in writing of the
occurrence of the Effective Date.



 



5

CONDITION SUBSEQUENT



 

Within 25 Business Days of the Effective Date, the Original Borrower shall
deliver to the Agent evidence of amendments to the financial covenants under the
existing NOK600m bilateral facility between DNB Bank ASA and GulfMark Rederi AS
that are no more restrictive to the Group than those set forth in Clause 28 of
the Facility Agreement (as amended by this Agreement).

 



6

GUARANTEE AND SECURITY



 

With effect from the Effective Date, each Obligor and GMI confirms that any
security or guarantee created or given by it under the Finance Documents
(including, in the case of each Obligor, under clause 25 (Guarantee and
indemnity) of the Facility Agreement) will:

 



 

6.1

continue in full force and effect; and



 



 

6.2

extend to all liabilities and obligations of the Obligors arising under the
Facility Agreement as amended by this Agreement.



 



7

REPEATING OF REPRESENTATIONS



 

Each Obligor makes the Repeating Representations to each Finance Party on the
date of this Agreement and on the Effective Date.

 



8

FEES AND EXPENSES



 



 

8.1

The Original Borrower shall pay (or cause to be paid) to the Agent (for the
account of each Lender) an amendment fee computed at the rate of one (1) per
cent of each Lender's Revolving Facility Commitment as of the Effective Date
(being a fee, in aggregate, equal to $US1,000,000). The Original Borrower shall
pay (or cause to be paid) such fee within five Business Days of the occurrence
of the Effective Date.



 



 

8.2

The Original Borrower shall promptly on demand pay the Agent the amount of all
out-of-pocket costs and expenses (including legal fees) reasonably incurred by
it in connection with the entering into of this Agreement and the transactions
contemplated thereby.



 

 
9

--------------------------------------------------------------------------------

 

 



9

FINANCE DOCUMENT



 

This Agreement is entered into pursuant to Clause 45 of the Facility Agreement
(Amendments and Waivers) and the Agent and the Parent hereby designate this
Agreement as a Finance Document for the purposes of the Facility Agreement and
the other Finance Documents.

 



10

AGENT



 

The Agent, with the consent of the Majority Lenders, enters into this Agreement
on behalf of all the Finance Parties pursuant to and in accordance with clause
45.1.2 of the Facility Agreement.

 



11

COUNTERPARTS



 

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 



12

GOVERNING LAW



 

This Agreement and any non-contractual obligation arising out of or connected
with this Agreement are governed by English law.

 

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

 
10

--------------------------------------------------------------------------------

 

 

Schedule 1


CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

 



1

Corporate Authorisations



 



1.1

Certified true copies of the following:-



 



1.1.1

Certificate of Fact (Texas) for GulfMark Americas, Inc.;



 



1.1.2

Certificate of Fact (Texas) for GulfMark Offshore, Inc.;



 



1.1.3

Certificate of Good Standing (Delaware) for GulfMark Americas, Inc.;



 



1.1.4

Certificate of Good Standing (Delaware) for GulfMark Offshore, Inc.;



 



1.1.5

Certificate of Good Standing (Delaware) for GulfMark Management, Inc.;



 



1.1.6

Certificate of UCC Search from Delaware on GulfMark Americas, Inc.;



 



1.1.7

Certificate of UCC Search from Delaware on GulfMark Offshore, Inc.;



 



1.1.8

Certificate of UCC Search from Delaware on GulfMark Management, Inc.;



 



1.1.9

Certificates of Incumbency for each of the Obligors and GMI.



 



1.2

A copy of a resolution of the board of directors of each Obligor and GMI:



 



1.2.1

authorising a specified person or persons to execute the documents required
hereby to which it is a party on its behalf; and



 



1.2.2

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with the documents to which it is a party.



 



1.3

A specimen of the signature of each person authorised by the resolution referred
to in paragraph 1.2.1 above in relation to such documents.



 



1.4

A certificate of the Parent confirming that the amendments contemplated in this
Agreement would not cause any borrowing, guarantee, security or similar limit
binding on any Obligor or GMI (as applicable) to be exceeded.



 



1.5

A certificate of an authorised signatory of each Obligor and GMI certifying that
each copy of its resolutions specified in this Schedule 1 is correct, complete
and in full force and effect and has not been amended or superseded as at a date
no earlier than the date of this Agreement.



 



1.6

An officer's certificate of each Obligor and GMI certifying that there has been
no change to its Certificate of Incorporation, Bylaws, Domicile Address, EIN and
Charter Number since the documents were last provided to the Agent.



 

 
11

--------------------------------------------------------------------------------

 

 



2

FINANCE DOCUMENTS



 



2.1

A copy of this Agreement executed by each Obligor and GMI.



 



2.2

A copy of the amendment agreement between the Original Borrower and the Security
Agent, in respect of the First Preferred Fleet Mortgage dated 26 September 2014
granted by the Original Borrower in favour of the Security Agent (as security
trustee for the Secured Parties), executed by the Original Borrower.



 



3

LEGAL OPINIONS



 

The following legal opinions, each addressed to the Agent, the Security Agent
and the Finance Parties as at the date of the opinion:-

 



3.1

a legal opinion of Norton Rose Fulbright US LLP, US legal advisers to the
Original Borrower, the Parent and GMI as to US, Texas and Delaware law; and



 



3.2

a legal opinion of Pinsent Masons LLP, UK legal advisers to the Agent as to
English law.



 



4

MISCELLANEOUS



 

An Appraised Value of each Collateral Vessel from any two Approved Brokers
addressed in accordance with the Facility Agreement as amended by this
Agreement.

 

 
12

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

 

NEW DEFINITION OF "MARGIN"

 



"Margin"

means in relation to any Revolving Facility Loan or Unpaid Sum:-



(a)            until 30 September 2014, 2.0 per cent per annum; and



(b)            thereafter, the percentage rate per annum shall be determined by
reference to the Capitalisation Ratio calculated as at the most recent Quarter
Date, such that the percentage rate per annum applicable at any time shall be
the relevant Margin set out below in the column opposite the applicable
Capitalisation Ratio:-



 

Capitalisation Ratio

Margin

% p.a.

       

Greater than 45%

4.00 per cent per annum.

       

Greater than 40% but less than or equal to 45%

3.75 per cent per annum.

       

Greater than 35% but less than or equal to 40%

3.50 per cent per annum.

       

Greater than 30% but less than or equal to 35%

3.25 per cent per annum.

       

Greater than 25% but less than or equal to 30%

 3.00 per cent per annum.

       

Less than or equal to 25%

2.75 per cent per annum.

 

 

provided however:-



                   (i)          any increase or decrease in the Margin for a
Revolving Facility Loan shall take effect on the date (the "reset date") which
is the first day of the next Interest Period for that Revolving Facility Loan
following receipt by the Agent of the Compliance Certificate

                                 for that Relevant Period pursuant to
Clause 27.2 (Provision and contents of Compliance Certificate);



(ii)          if, following receipt by the Agent of the annual audited financial
statements of the Group and related Compliance Certificate, those statements and
Compliance Certificate do not confirm the basis for a reduced Margin, then the
provisions of Clause 16.2 (Payment of interest) shall apply and the Margin for
that Revolving Facility Loan shall be the percentage per annum determined using
the table above and the revised Capitalisation Ratio calculated using the
figures in the Compliance Certificate; 

     

(iii)         while an Event of Default is continuing, the Margin for each
Revolving Facility Loan under the Revolving Facility shall be (A) the highest
percentage per annum set out above for a Revolving Facility Loan under the
Revolving Facility plus (B) two (2) per cent; and



(iv)         for the purpose of determining the Margin, Capitalisation Ratio and
Relevant Period shall be determined in accordance with Clause 28 (Financial
covenants).



 

 
13

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

 

The replacement Part 2 of Schedule 1 of the Facility Agreement is as follows:-

 

"PART 2

 

PART A

 

THE ORIGINAL LENDERS

 



Name of Original Lender

Revolving

Facility

Commitment

Treaty Passport

scheme reference

number (if

applicable)

Jurisdiction and

tax residence

       

THE ROYAL BANK OF SCOTLAND PLC

$33,333,333.33

           

WELLS FARGO BANK, N.A.

$16,666,666.67

           

JPMORGAN CHASE BANK, N.A.

$16,666,666.67

           

BANK OF AMERICA, N.A.

$11,111,111.11

           

SUNTRUST BANKS

$11,111,111.11

           

DBS BANK LTD

$11,111,111.11

   



 

 

PART B

 

THE ORIGINAL SWINGLINE LENDERS

 



Name of Original Swingline Lender

Swingline

Commitment

Treaty Passport

scheme reference

number (if

applicable)

Jurisdiction and

tax residence

       

JPMORGAN CHASE BANK, N.A.

$25,000,000

   



 

 
14

--------------------------------------------------------------------------------

 

 

SCHEDULE 4

 

NEW SCHEDULE 11 OF THE FACILITY AGREEMENT

 

SCHEDULE 11

 

COLLATERAL VESSELS

 

 

 



Vessel

Vessel ID
(Official Number)

Year Built

Registry/Flag

  1.     CHARTRES

1160318

2004

United States

  2.     IBERVILLE

1163367

2004

United States

  3.     BIENVILLE

1163970

2004

United States

  4.     CONTI

1166313

2005

United States

  5.     ST. LOUIS

1167668

2005

United States

  6.     TOULOUSE

1169977

2005

United States

  7.     ESPLANADE

1173548

2005

United States

  8.     DOUBLE EAGLE

1200748

2007

United States

  9.     TRIPLE PLAY

1203989

2007

United States

  10.   GRAND SLAM

1204678

2007

United States

  11.   SLAM DUNK

1204681

2008

United States

  12.   TOUCHDOWN

1204682

2008

United States

  13.   HOMERUN

1204685

2008

United States

  14.   KNOCKOUT

1204686

2008

United States

  15.   JERMAINE GIBSON

1204684

2008

United States

  16.   THOMAS WAINWRIGHT

1223869

2010

United States

  17.   ORLEANS

1151394

2004

United States

  18.   BOURBON

1156133

2004

United States

  19.   ROYAL

1159200

2004

United States

  20.   FIRST AND TEN

1195773

2007

United States

  21.   HAT TRICK

1204683

2008

United States

  22.   HAMMERHEAD

1203577

2008

United States

  23.   POLARIS

1249448

2014

United States

  24.   REGULUS

1249449

2014

United States



 

 
15

--------------------------------------------------------------------------------

 

 

SCHEDULE 5

 

NEW SCHEDULE 16 OF THE FACILITY AGREEMENT

 

SCHEDULE 16

 

Permitted capital expenditures

 



   

Currency

Committed Amount

US

 

     

New Build

 

     

 

Regulus

 

USD

145,034

 

Hercules

 

USD

12,579,425

 

Pegasus

 

USD

26,532,000

Stretch

 

       

Iberville

 

USD

1,950,000

 

Bienville

 

USD

3,200,000

 

 

 

 

 

Norway

 

     

New Build

 

       

Arctic Class

 

NOK

297,500,000



 

 
16

--------------------------------------------------------------------------------

 

 

SIGNATORIES

 

THE PARENT AND ORIGINAL GUARANTOR

 

GULFMARK OFFSHORE, INC.

 

By:  /s/ James M. Mitchell

 

 

 

THE ORIGINAL BORROWER

 

GULFMARK AMERICAS, INC.

 

By: /s/ James M. Mitchell

 

 

 

GMI

 

GULFMARK MANAGEMENT, INC.

 

By: /s/ James M. Mitchell

 

 

 

THE AGENT

 

THE ROYAL BANK OF SCOTLAND PLC

 

By: /s/ Nick Watkins

 

 

 

17 



 

